Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

OFFICE ACTION
	This FINAL office action is a response to the reply filed on 2/22/2021.
	The Applicant remarks regarding the 102 rejection by the prior art of record Kawai (US 2011/0285345) are nor persuasive; therefore, the rejection based on Kawai is maintained
	Claims 1-6 and 22-33	=	pending.
	Claims 7-21		=	cancelled.

					Specification
	The first paragraph of the spec should be updated with issued US patent number 10,744,883.

				Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Independent claim 1 and similarly recited in dependent claims 22 and 28 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over independent claim 1 and similarly recited in dependent claims 7 and 13 of U.S. Patent No. 10,744,883, respectively.  Although the conflicting claims are not exactly identical, they are not patentably distinct from each other because the claimed subject matter in the patent are similar to the claimed subject matter in the present application and substantially read on the claims in the application and vice versa, the claims in the present application is similar to and read on the claims in the patent.

Dependent claims 2-6 and similarly recited dependent claims 23-27 and dependent claims 29-33 are rejected for obvious double patenting over dependent claims 2-6 and similarly recited dependent claims 8-12 and 14-18 of U.S. Patent No. 10,744,883, respectively. Dependent claims in the application recite the same subject matter as dependent claims in the patent.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
 	(a)(2) The claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 and 22-33 are rejected under 35 U.S.C. 102(a) (1) being anticipated by the prior art of record Kawai (US 2011/0285345) 
Regarding claim 1, the prior art discloses:
A dispenser (POWER CONVERSION UNIT 9 in fig 1, 8) for charging an Electric Vehicle (VEHICLE in fig 1, 8) comprising:
A housing (CHARGER CONVERTER DEVICE and POWER CONVERSION UNIT in fig 1, 8 inherently comprises a housing/enclosure to house/hold hardware/electrical components in the CHARGER CONVERTER DEVICE and POWER CONVERSION UNIT)
 A first set of one or more power modules included within the housing (POWER CONVERSION UNIT and/or CONVERTER/INVERTER/TRANSFORMER included within the housing), wherein each of the first set of one or more power modules is capable of supplying an amount of power for charging the EV (VEHICLE in fig 1-2, 8); 

A first power bus that is switchably (see SWITCHING CIRCUIT in fig 1, 3, 8) connected to the first set of one or more power modules (top POWER CONVERSION UNIT in fig 1, 3, 8) and switchably (see SWITCHING CIRCUIT in fig 1, 3, 8) connected to a second set of one or more power modules that are located remotely from the dispenser (i.e., top POWER CONVERSION UNIT in fig 1, 3, 8) in a different dispenser (the next POWER CONVERSION UNIT/ CONVERTER/ INVERTER/ TRANSFORMER  below the top one or any other POWER CONVERSION UNITs below the top POWER CONVERSION UNIT in fig 1, 3, 8), and wherein the first set of one or more power modules are switchably (see SWITCHING CIRCUIT in fig 1, 3, 8) connected to a second power bus providing charging output for the different dispenser (details of first and second power buses shown in fig 3 (switchable (connect/disconnect) power lines between POWER CONVERSION UNITs and  switchable (connect/disconnect) power lines from POWER CONVERSION UNITs to CHARGE TERMINAL. More switching control are detailed below); and 
A control unit (CHARGE CONTROL DEVICE/UNIT/PART in fig 1, 8, 29-30) that is coupled to the first set of one or more power modules, wherein the control unit is configured to: cause the first set of one or more power modules and the second set of one or more power modules to switchably connect and disconnect from the first power bus to dynamically allocate the first set of one or more power modules and the second set of one or more power modules between the dispenser and the different dispenser (one or more of fig 1, 3, 8, 13 and 29-30 discloses this limitation, i.e., see one or more of the followings:
Par 23-24: charge control unit dynamically changes or rearranges the connecting combination between the power conversion units…to more efficiently use the power conversion units, resulting in the increase of the charging efficiency
Par 17-18: charge control unit determines/selects a power conversion unit (interpreted as dispenser) to be used among the plurality of power conversion units…available power conversion unit at that time is distributed …the available power conversion unit at that time is allocated.
Par 19: charge control unit allocates a power conversion unit which is not used at that time, to the newly charged…
Par 21: charge control unit allocates the power conversion units based on the necessary electric energy information.
Par 25-26: charge control unit changes the allocation of the power conversion units depending on the charge amount…and changes the allocation of the power conversion units corresponding to the number of the devices based on the charge amount information
Par 27-28: charge control unit allocates the power control units based on the charge pattern set by the user before starting the charging…which allows the battery to be charged associated with the charge pattern corresponding to the request by the user
Par 29-30:  separates the power conversion unit with a fault from other power conversion units in use… when a power conversion unit goes wrong, the power conversion unit with a fault is disconnected from the use, and only other normal power conversion units without trouble are allocated to the user operation units.  Hereby, the power conversion unit with a fault is not used as a power source, which may secure the normal charge operation.
Par 66: switching circuit 14 which changes a connecting combination (or connecting relationship) between the power conversion units 9…By setting which power conversion unit 9 is connected to a user operation unit 7 through the switches 17, the power conversion unit 9 is 
allocated to a desired user operation unit.
	Par 74: charge control device 32 comprises a charge operation control part 34 which sets the connecting combination between the power conversion unit 9 into the optimal pattern corresponding to the necessary electric energy…charge operation control part 34 dynamically changes the connecting combination between the power conversion unit 9
Par 75: control part 34 connects the needed number of the power conversion units 9 
Capable of supplying the necessary electric energy, with the user operation unit 7 by changing the switching state in the switching circuit 14.
	Par 76: charge operation control part 34 successively acquires the charge amount information Sb from the vehicle 2 and dynamically changes the connecting combination between the power conversion unit 9
	Par 78: charge control device 32 includes a separation part of unit 36 which separates the power conversion unit 9 with a fault from the use…, the separation part of unit 36 separates the power conversion unit 9 with a fault from the available object, thereby to disconnect the power conversion unit 9 with a fault from the use of the charging equipment.
	Par 81: charge operation control part 34 sets the allocation of the power conversion units.
	Par 84: Charge operation control part 34 changes a switching state of the switching circuit 14 based on the necessary electric energy information Sa, and connects a first power conversion unit 9a to a fifth power conversion unit 9e.
	Par 85: charge operation control part 34 connects the available power conversion units 9 at that time, that is, a sixth power conversion unit 9f to tenth power conversion unit 9j.
Similar connecting/disconnecting Power Conversion Unit disclosed in par 86-89.
Par 90, 92: charge operation control part 34 dynamically changes the connecting combination between the power conversion unit 9… allocation of the power conversion units 9 can be dynamically changed.
Par 95: fault detection part 35 notifies which number of the power conversion unit 9 is with a fault …, the unit separation part 36 disconnects the power conversion unit 9 having the number from the use, and excludes the power conversion unit 9 with a fault from the allocation object in the allocation of power supplies hereinafter.  Accordingly, the power conversion unit 9 with a fault is not used.
Par 100: changing the allocation of the power conversion units 9 to satisfy the number of the power conversion units 9 needed based on the charge amount information.
Par 101: the connecting combination of the power conversion units 9 can be dynamically changed corresponding to the charge amount of the battery 4.  As a result, when two vehicles 2 are simultaneously charged, if a power conversion unit 9 is not needed for charging one vehicle 2, this power conversion unit 9 can be allocated to the other vehicle 2 for charging.  This allows the power conversion unit 9 to be efficiently used, resulting in the improvement of the charging efficiency
Par 103-104: the connecting combination of the power conversion units 9 can be dynamically changed corresponding to the charge…When a fault is detected in a power conversion unit 9, the power conversion unit 9 with a fault is disconnected and other normal power conversion units 9 without a fault are only allocated
	Par 105: the connecting combination of the power conversion units 9 can be dynamically changed.  This allows the charge time to be greatly reduced.
Par 106: When the maintenance of the power conversion unit 9 is conducted, it is possible to stop only the operation of the power conversion unit 9 as the maintenance object and keep other power conversion units 9 in use.
Par 117: charge control unit dynamically changes the allocation of the power conversion units…allocation of the power conversion units is dynamically changed corresponding to the charge pattern/schedule.
Par 167: charge operation control part 34 may grasp the number of the power conversion units capable of being disconnected… separate the power conversion unit).
(Claims 2, 4) wherein the control unit is configured to cause the first set of one or more power modules and the second set of one or more power modules to switchably connect and disconnect from the first power bus to dynamically allocate the first set of one or more power modules and the second set of one or more power modules between the dispenser and the 
Wherein the set of one or more factors further includes one or more of: a maximum rate of power that can be dispensed by each of the dispenser and the different dispenser, and load supply condition (one or more of fig 1, 3, 8-10, 13-18, 22- 29 and related text).
(Claim 3) one or more of elements recited in claim 3 is/are disclosed in one or more of fig 1, 3, 8-10, 13-18, 22- 29  and related text
(Claims 5-6) wherein the control unit is further configured to transmit, to the different dispenser, status of the first set of one or more power modules (one or more of fig 4-6, 8-18, 22-19 and related text);
Wherein the status of the first set of one or more power modules specifies an amount of operating time (one or more of fig 4-6, 8-18, 22-19 and related text) of each of the first set of one or more power modules.
Claims 22-33 recite similar subject matter and rejected for the same reason.


Response to Applicant Remarks

Double Patenting Rejection
	The double patenting rejection is maintained because no terminal disclaimer has been filed to overcome the double patenting rejection.

102 Rejection
The Applicant argues that the claim limitation: “a second set of one or more power modules that are located remotely from the dispenser in a different dispenser” is not disclosed or suggested by the prior art of record.

			Examiner Response:
Figures 1-3 of the instant application show 2 dispensers, 150A and 150B, located side by side. Each dispenser having one or more power modules, and both dispensers are connected to the same power source 105. The Applicant relies on the claimed word located remotely to contends that the prior art Kawai does not teach or suggest the claimed remote or located remotely.

Let’s analyze the prior art of record Kawai.  Figures 1 and 8 of Kawai shows POWER CONVERION UNITS (interpreted as dispensers, each POWER CONVERION UNITS (dispenser) having one or more power modules (CONVERT/ INVERTER/ TRANSFORMER/ RECTIFER).  The POWER CONVERION UNITS are located side by side (fig 1, 3, 8) just like dispensers in Applicant disclosure.  
For simplicity, the top POWER CONVERION UNIT in Kawai fig 1, 3, 8 (the dispenser) and the next POWER CONVERION UNIT below the top (a different dispenser) are located side by side, and both POWER CONVERION UNITs (dispensers) are connected to the same power source (power supply (reference number 5 in fig 1, 8)) just like side-by side dispensers in Applicant disclosure connected to the same power source .

Thus, Kawai clearly teaches POWER CONVERION UNITs (dispensers) exactly “located remotely from the dispenser in a different dispenser” as the claim presented in view of the Applicant specification.
It must be noted that a rejection under 35 USC 102 does not require that the claims pass an "ipsissimis verbis" test.
Anticipation of a claim does not require identity of terminology as anticipation is not an ipsissimis verbis test. See In re Bond, 15 USPQ2d 1566 (Fed. Cir. 1990). Hence, if the prior art discloses equivalent/specific/similar structures/ elements to perform similar/same functions equivalent to the claim, a claim may merit a rejection of anticipation.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DINH whose telephone number is 571-272-1890.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor, Jack Chiang can be reached on 571-272-7483.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL DINH/Primary Examiner, Art Unit 2851